DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on October 21, 2020 have been received and entered. Claims 1-10, 17-19 have been canceled while claims 11, 14, 16 have been amended. Claims 20-29 have been newly added. Claims 11-16, 20-28 and 29 are pending in the instant application.
Election/Restrictions
Applicant's election with traverse of claims 11-16 (group IV) in the reply filed on October 21, 2020 is acknowledged.  The traversal is on the grounds that there is no search burden to examine all the claims.  This is not found persuasive because Applicant's election with traverse of claims 40-55 (group II) in the reply filed on September 14, 2010 is acknowledged.  The traversal is on the grounds that there in not a serious search burden on the Examiner to search invention of all the groups. Applicant’s argument of search burden is not found persuasive, because instant application is a national stage filing under 35 U.S.C. 371 and according to MPEP 1893.03(d), whether or not a serious burden is required is not a proper basis of traversal in a national stage application. However, upon further consideration restriction requirement between invention of group IV and VI are hereby withdrawn and claims drawn to group IV are hereby rejoined with the elected invention. Previous office action indicated that the special technical feature linking the invention of different group is not a special technical feature as it does not make a contribution over the prior art in view of Anderson et al (Molecular and Cellular Biology, 2010, 20, 10, 2537-2551, IDS) and Gandhi.  Further, Friedman et al (WO2017/099712, EFD12/7/2015) teach a composition comprising a population of activated T cells and stimulating the population of T cells to proliferate, wherein the activation and stimulation comprises contacting the T cells with an anti-CD3 and/or CD28 antibody and  an inhibitor of PI3K pathway (see claims 1-5, page 84). Thus, special technical feature linking the invention does not contribute over prior art. It should be noted that applicants had the opportunity of electing product claims that may have become subject to rejoinder upon their allowability, but have elected the method claims instead.
Therefore, the requirement for restriction is deemed proper, maintained and herby made FINAL. 


Priority
This application is a 371 of PCT/US2017/026222 filed on 04/05/2017 that claims priority from a US provisional application no 62/319,957 filed on 04/08/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15, 21-25, 27-28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015).
Claims are directed to a method comprising (i) mixing isolated T cells and anti-CD3 antibodies and anti-CD28 antibodies, wherein the anti-CD3 antibodies and anti-CD28 antibodies are optionally immobilized on a bead or solid surface, in combination with a phosphatidylinositol-3-kinase inhibitor providing replicated T cells. Dependent claims limit he T cells expressing CD28 prior to, during, or after proliferating the T cells, the T cells are mixed with a vector having a nucleic acid encoding a chimeric antigen receptor. Claims are also directed to a method of treating cancer comprising: purifying T cells from a subject providing isolated T cells; mixing the isolated T cells with anti-CD3 antibodies and anti-CD28 antibodies, wherein the anti-CD3 antibodies and anti-CD28 antibodies are optionally immobilized on a bead or solid surface, in combination with a PI3 kinase inhibitor under condition such that the T cells 
With respect to claim 11, Friedman et al teach a method of contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor to activate and stimulate the said T cells to proliferate as compared to T cell in absence of PI3K inhibitor (see claims 1-4, page 84, para. 3, and example 3). It is further disclosed that the isolated T are contacted with a stimulatory agent and costimulatory agent, such as anti-CD3 and anti-CD28 antibodies, generally attached to a bead or other surface, in a culture medium (see page 31, para. 6)
Regarding claim 12, Friedman et al teach that the proliferating T cells express CD28 (see page 75, para. 2).
With respect to claim 13, Friedman et al teach the method , wherein prior to, during or after proliferating the T cells, the T cells is transduced with  a vector having a nucleic acid encoding a chimeric antigen receptor (see page, 12, last para. , claims 5-8 of ‘712), wherein the chimeric antigen receptor comprises cancer targeting sequence, a transmembrane domain, a T cell costimulatory molecule domain, and a signal-transduction component of a T-cell antigen receptor domain, under conditions such that the cells express the chimeric antigen receptor on the surface of the cells (see claims 10-17 of ‘712 and pages 41-51).
Regarding claims 14-15, Friedman et al teach a method of treating cancer comprising: said method contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor to activate and stimulate the said T cells to proliferate as compared to T cell in absence of PI3K inhibitor (see claims 1-4, page 84, para. 3, and example 3), wherein said proliferating T cells express CD28 (see page 75, para. 2). It is further disclosed that the isolated T are contacted with a stimulatory agent and costimulatory agent, such as anti-CD3 and anti-CD28 antibodies, generally attached to a bead or other surface, in a culture medium (see page 31, para. 6); and administering an effective amount of the replicated T cells to a subject in need, wherein said T cells expresses CAR on the surface of the cells (see page 77, last para. to page 80, claim 46-47 of ‘712).
Regarding claims 24, 25, Friedman et al teach that the cancer is leukemia or lymphoma (see claims 47, 55-58 of ‘712).

Accordingly, Friedman et al anticipate claims 11-15, 21-25, 27-28 and 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015) and June et al (USPGPUB 20150283178, dated 10/08/2015, filed on 4/7/2015).
With respect to claim 14, Friedman et al teach a method of treating cancer comprising: said method contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor to activate and stimulate the said T cells to proliferate as compared to T cell in absence of PI3K inhibitor (see claims 1-4, page 84, para. 3, and example 3), wherein said proliferating T cells express CD28 (see page 75, para. 2); and administering an effective amount of the replicated T cells to a subject in need, wherein said T cells expresses CAR on the surface of the cells (see page 77, last para. to page 80, claim 46-47 of ‘712). Friedman teach that the effective amount of an expanded modified T cell composition, alone or in combination with one or more therapeutic agents. Thus, the T cell compositions may be administered alone or in combination with other known cancer treatments, such as chemotherapy, transplantation, immunotherapy, hormone therapy, photodynamic therapy (see page 71, last para.). Friedman differ from claimed invention by not disclosing administering PI3K inhibitor the subject. 
However, before effective filing date of instant application, June teaches a method for treating diseases associated with expression of CD19 such as .CLL by administering a recombinant T cell comprising the CD19 CAR in combination with a kinase inhibitor (see 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of treating cancer by administering the expanded modified T cell in combination of another agent as disclosed in Friedman by substituting the therapeutic agent with another such as PI3K inhibitor as suggested by June, to treat cancer in said subject, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly provide motivation for incorporating kinase inhibitor in combination of T-CAR therapy in subject in need thereof to effectively treat cancer (supra).  One of skill in the art would have been expected to have a reasonable expectation of success in using recombinant T cell comprising the CD19 CAR in combination with a kinase inhibitor because prior art successfully reported (i) using PI3K inhibitor in combination of expanded T-cells to effectively treat cancer (see June). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 11, 14, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015) and Betjes (Transpl Int 2016 Mar; 29(3):274-8, 09/08/2015) as evidenced by Pearce et al (J Immunol. 2015;195(7):3206-3217). 
With respect to claims 11, 14, Friedman et al teach a method of treating cancer comprising: said method contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor to activate and stimulate the said T cells to proliferate as compared to T cell in absence of PI3K inhibitor (see claims 1-4, page 84, para. 3, and example 3), wherein said proliferating T cells express CD28 (see page 75, para. 2); and administering an effective amount of the replicated T cells to a subject in need, wherein said T cells expresses CAR on the surface of the cells (see page 77, last para. to page 80, claim 46-47 of ‘712). Friedman differ from claimed 
Before the effective filing date of instant invention, it was known that all naïve T cells express CD28, but memory T cells may become CD28 negative (CD28neg) as a result of repetitive cell divisions. This results in accumulation of CD28neg T cells that may constitute >50% of the total circulating T-cell population in the elderly. The frequency of CD28neg T cells is associated with diseases such as cancer (see abstract) (limitation of claims 20 and 26). It is further disclosed CD28neg T cells can become CD57 positive that is identified as a marker of senescent and T cells as the CD57-positive T cells have the poorest replicative capacity and is frequently used as synonymous with terminal differentiation and/or aged T cells (see page 275, col. 2, last para.).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of treating cancer by administering the expanded modified T cell to a subject in need thereof as disclosed in Friedman, wherein more than 15% of the isolated T cells are negative for CD28 as suggested by Betjes, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would conclude that more than 15% of the T cells in the circulating T-cell population in the elderly population undergoing chemotherapy would be CD28 negative (supra) and .  One of skill in the art would have been expected to have a reasonable expectation of success in determining the CD28 negative population of T cells contacted with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor because that would have blocked the T cell differentiation stimulated with anti-CD3 antibodies in vitro as evident from the teaching of Pearce (see figure 1, page 3215, col. 2, para. 1). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 11-15, 20, 26-28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Morgan et al (WO/2015/164745, dated 10/29/2015, effective filed on 12/7/2015), Betjes . 
.With respect to claims 11, 13, Morgan et al teach a method of contacting T cell with anti-CD3 antibody and Cd28 antibody to activate and stimulate the said T cells (see claims 1 of ‘745). Morgan further teaches (b) transducing the T cells with a viral vector comprising an engineered T cell receptor (TCR) or a chimeric antigen receptor (CAR) (page 35, lines 23-28); and (c) culturing the transduced T cells to proliferate (page 40, lines 17-19).  It is further disclosed that the CAR comprises an extracellular binding domain, including but not limited to an antibody or antigen binding fragment thereof, a tethered ligand, or the extracellular domain of a co-receptor, that specifically binds a target antigen that is a tumor-associated antigen (TAA) or a tumor-specific antigen (TSA) (see pages 44-54 and claim 43 of ‘745). Regarding claim 12, Morgan teaches that the T cells expresses CD28 (see page 14 line 22).
With respect to claims 14-15, Morgan et al teach a method of contacting T cell with anti-CD3 antibody and Cd28 antibody to activate and stimulate the said T cells (see claims 1 of ‘745). Morgan further teaches (b) transducing the T cells with a viral vector comprising an engineered T cell receptor (TCR) or a chimeric antigen receptor (CAR) (page 35, lines 23-28); and (c) culturing the transduced T cells to proliferate (page 40, lines 17-19) and further comprising treating malignancy in a subject by administering to the subject said T cell therapeutic (see claim 70 of ‘765). 
Regarding claims 24-24, Morgan teaches that the malignancy include leukemia or lymphoma (see page 82, line 10-12).
Morgan differ from claimed invention by not disclosing that (i) the activation and stimulation steps of T- cells is in presence of Pl3K inhibitor.
Before the effective filing date of instant invention, it was known that all naïve T cells express CD28, but memory T cells may become CD28 negative (CD28neg) as a result of repetitive cell divisions, the influence of TNF-alpha, and infection. This results in accumulation of CD28neg T cells, which may constitute >50% of the total circulating T-cell population in the elderly. The frequency of CD28neg T cells is associated with diseases such as cancer (see abstract) (limitation of claims 20 and 26). It is further disclosed that CD28neg T cells can become CD57 positive that is identified as a marker of senescent and T cells as the CD57-positive T cells have the poorest replicative capacity and is frequently used as synonymous with 
Perkins explored the potential for culture modifications to improve the therapeutic potential of CAR T cells without adding complexity to manufacturing. Perkins tested CAR T cells specific to B cell maturation antigen (BCMA) manufactured using standard IL-2 culture with an inhibitor of PI3K added to the media, or with IL-7 and IL-15 in place of IL-2. Perkin shows that inhibition of PI3K during ex vivo expansion with IL-2 generate a superior anti- BCMA CAR T cell product for clinical use (see abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of contacting T cells with anti-CD3 antibody and Cd28 antibody to activate and stimulate the said CAR-T cells as disclosed in Morgan in with PI3K inhibitor as suggested by Perkins, to improve the expansion and therapeutic potential of CAR T cells, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that T cells may become CD28 negative (CD28neg) as a result of repetitive cell divisions, and isolation   from elderly patient and therefore may have poor replicative capacity (supra).  One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported (i) improving the expansion of T cells by contacting said cells in presence of PI3K inhibitor as evident from the teaching of Perkins and (ii) block in differentiation T cells stimulated with anti-CD3 antibodies in vitro (see figure 1 of Pearce et al ).  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 11, 14, 21-23, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over  Morgan et al (WO/2015/164745, dated 10/29/2015, effective filed on 4/24/2015), Betjes (Transpl Int  2016 Mar;29(3):274-8, published 09/08/2015) and Perkins et al (Blood (2015) 126 (23):  .
The teaching of Morgan, Betjes, Pearce and Perkins have been described above and relied in same manner. Friedman teach that the effective amount of an expanded modified T cell composition, alone or in combination with one or more therapeutic agents. Thus, the T cell compositions may be administered alone or in combination with other known cancer treatments, such as chemotherapy, transplantation, immunotherapy, hormone therapy, photodynamic therapy (see page 76, last para.).  However, the combination of reference differ from claimed invention by not disclosing administering PIk3inhibitor the subject and PI3K inhibitor is idelalisib or Duvelisib or Wortmannin.
 However, before effective filing date of instant application, June teaches a method for treating diseases associated with expression of CD19 such as .CLL by administering a recombinant T cell comprising the CAR in combination with a kinase inhibitor (see abstract, para. 8) including in combination with a phosphoinositide 3-kinase (PI3K) inhibitor (e.g., a PI3K inhibitor described idelalisib or Duvelisib) (see para. 551). Likewise, with respect to claims 21-23, 27-28, Friedman et al teach that the PI3 kinase inhibitor is CAL-101 (also known as idelalisib), IPI-145 (also known as Duvelisib) (see page 36, last para.), wortmannin (page 37, para. 5).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of treating cancer by administering the expanded modified T cell in combination of another agent as disclosed in Morgan and Perkin by substituting the therapeutic agent and/or one PI3K inhibitor  with another such as idelalisib, duvelisib or wortmannin as suggested by June/Friedman , to treat cancer in said subject, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly provide motivation for incorporating kinase inhibitor in combination of T-CAR therapy in subject in need thereof to effectively treat cancer (supra).  One of skill in the art would have been expected to have a reasonable expectation of success in using recombinant T cell comprising the CAR in combination with a kinase inhibitor because prior art successfully .

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okkenhaug et al (Nature Review Immunology, 3, 317-330) teach T cell activation signals through the are mediated by PI3K. 
Balakrishnan et al Leukemia (2015) 29, 1811–1822 teaches IPI-145 is Duvelisib.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632